DETAILED ACTION
1.	This office action is a response to an application filed on 02/18/2021 in which claims 1, 3, 4, 6, 7, 9, 10 and 12 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
3.	Claims 1, 3, 4, 6, 7, 9, 10 and 12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
5.	The closest prior art is Yi et al (US 2016/0149838 A1) which discloses allowing a dialogue between user devices using a chatbot capable framework. However, Yi does not disclose the second user device establish the new session with the chatbot capable framework over a second chat platform, connecting to the chatbot capable framework over the second chat platform, and accepting the invitation by providing the session-id, the second chat platform being different from the first chat platform.
	The another closest prior art is Janajri (US 2017/0279745 A1) which discloses receiving session id from the user device via SMS. However, Janajri does not disclose the second user device establish the new session with the chatbot capable framework over a second chat 
The cited prior arts fail to teach or suggest “the second user device establish the new session with the chatbot capable framework over a second chat platform, connecting to the chatbot capable framework over the second chat platform, and accepting the invitation by providing the session-id, the second chat platform being different from the first chat platform.”, in combination with other limitations, as specified in the independent claims 1, 4, 7 and 10.
Claim 3 is allowed because they further limit claim 1.
Claim 6 is allowed because they further limit claim 4.
Claim 7 is allowed because they further limit claim 7.
Claim 10 is allowed because they further limit claim 12.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452